Exhibit 10.1.4
 
SIXTH AMENDMENT
TO THE
FRANCHISE AGREEMENT




This Sixth Amendment to Franchise Agreement (the "Sixth Amendment") is made as
of February 8, 2015, by and between SH FRANCHISING & LICENSING LLC, a New York
limited liability company ("Company"), SOUTHERN HOSPITALITY DENVER, LLC, a
Colorado limited liability company ("SHD"), SOUTHERN HOSPITALITY LONE TREE, LLC
("SHLT"), SOUTHERN HOSPITALITY NORTHGATE, LLC, a Colorado limited liability
company ("SHNG"), and Southern Hospitality Tejon, LLC ("SHTEJON").
WHEREAS, Company, SHD and SHLT are parties to a franchise agreement dated
November 4, 2011, as amended November 4, 2011, November 9, 2012, January 9,
2013, September 23, 2013 and December 30, 2014 (collectively referred to as the
"FA").  Unless otherwise defined in this Sixth Amendment, all defined terms used
in this Sixth Amendment, as denoted by the use of initial capital letters, have
the same meanings as in the FA, as amended to date.
WHEREAS, SHNG and SHTEJON both desire to become subject to the FA as Assignees
thereunder, and Company desires to allow SHNG and SHTEJON to be subject to the
FA as an Assignee, in connection with its restaurant location at 13021 Bass Pro
Drive, Colorado Springs, Colorado, 80921, and 101 N. Tejon Street, Colorado
Springs, Colorado, 80903.
WHEREAS, Company, SHD, SHNG and SHTEJON acknowledge that the intent is to allow
each of SHD, SHNG and SHTEJON to operate a franchise at their respective
locations pursuant to the terms of the FA and a Partial Assignment (as defined
below).
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Company, SHNG, SHTEJON, SHLT and SHD agree as
follows:
I.            SHD hereby grants to SHNG a Partial Assignment and the Company
hereby consents to such Partial Assignment.  SHNG hereby accepts such Partial
Assignment and agrees to be bound by the terms of the FA as an Assignee.
 
II.            SHD hereby grants to SHTEJON a Partial Assignment and the Company
hereby consents to such Partial Assignment.  SHTEJON hereby accepts such Partial
Assignment and agrees to be bound by the terms of the FA as an Assignee.
 
III.            SHD, SHNG, SHLT, SHTEJON and the Company agree to the following
amendments to the FA:
 
1

--------------------------------------------------------------------------------

1.
Section 1 is amended to add Section 1 PP and reads as follows:



"Assignee" means SHLT, SHNG and SHTEJON and any recipient to whom a Partial
Assignment is completed.


2.
Section 1 V is amended and restated as follows:



"Franchise Location" means the business premises approved by Company for the
operation of a Southern Hospitality Restaurant that is a subject of this
agreement, and specifically:  (i) 1433 17th Street, Suite 150, Denver, Colorado
80202 for SHD (the "SHD Location"); (ii) 7431 Park Meadows Drive, Lone Tree,
Colorado, 80124 for SHLT (the "SHLT Location"); (iii) upon conversion of the
existing restaurant location to Southern Hospitality signage, 13021 Bass Pro
Drive, Colorado Springs, Colorado, 80921 (the "SHNG Location"); and (iv) 101 N.
Tejon Street, Colorado Springs, Colorado, 80903 (the "SHTEJON Location).


3.
Section 1 is amended to add Section 1 RR and reads as follows:



"Partial Assignment" means (i) the partial assignment of Franchisee's
non-exclusive right and license under this Agreement to use the Southern
Hospitality System and the Southern Hospitality Licensed Marks in connection
with the operation of a Southern Hospitality Restaurant: (A) by SHLT at the SHLT
Location; (B) by SHNG at the SHNG Location; and (C) by SHTEJON at the SHTEJON
location; and (ii) any transaction that results in the sale, assignment,
transfer, pledge or gift of the Franchisee's non-exclusive right and license
under this Agreement to use the Southern Hospitality System and the Southern
Hospitality Licensed Marks in connection with the operation of a Southern
Hospitality Restaurant as approved in writing by the Company.  For a Partial
Assignment to be effective, an Assignee must agree in writing to be bound by the
terms of the FA and such Assignee shall have all rights and shall observe all
the obligations applicable to the Franchisee under the FA.  A Partial Assignment
will not affect the rights of the Franchisee to continue to operate a Southern
Hospitality Restaurant at the SHD Location.


4.
Section XI A (Initial Franchise Fee) is amended to add the following proviso to
the end of the paragraph:



Notwithstanding the foregoing, an Initial Franchise Fee shall not be due in
connection with the SHLT Location, SHNG Location, or SHTEJON Location.
5.
Section XI B of the FA is amended and restated in its entirety as follows:



B.  Royalty Fee.  In consideration of the franchise and license awarded to
Franchisee, SHD, SHLT, SHNG and SHTEJON (on a combined basis) shall pay to
Company:
 
2

--------------------------------------------------------------------------------

1.  Until the opening date of either of the SHLT Location, SHNG Location, or
SHTEJON Location, without offset, credit or deduction of any nature, a Royalty
Fee equal to the greater of:  (i) two and one half percent (2-1/2%) of Gross
Sales of the SHD Location; or (ii) $5,000 per month, subject to an annual
increase of 3% per year, with the first 3% increase calculated on January 1,
2015;
2.  From and after the opening date of the earliest of the SHLT Location, SHNG
Location, or SHTEJON Location and until paragraph XI.B.3 or XI.B.4 applies,
without offset, credit or deduction of any nature, a Royalty Fee equal to the
greater of:  (i) two and one half percent (2-1/2%) of Combined Gross Sales; or
(ii) $9,000 per month, subject to an annual increase of 3% per year, with the
first 3% increase calculated on January 1, 2016; in each case subject to
reduction as provided below;
3.  From and after the opening date of the second of SHLT Location, SHNG
Location, or SHTEJON Location and until paragraph XI.B.4 applies, without
offset, credit or deduction of any nature, a Royalty Fee equal to the greater
of:  (i) two and one half percent (2-1/2%) of Combined Gross Sales; or (ii)
$12,000 per month, and thereafter, subject to an annual increase of 3% per year,
with the first 3% increase calculated on January 1, 2016; in each case subject
to reduction as provided below;
4.  From and after the opening date of the last of the SHLT Location, SHNG
Location, or SHTEJON Location, without offset, credit or deduction of any
nature, a Royalty Fee equal to the greater of:  (i) two and one half percent
(2-1/2%) of Combined Gross Sales; or (ii) $15,000 per month, and thereafter,
subject to an annual increase of 3% per year, with the first 3% increase
calculated on January 1, 2016; in each case subject to reduction as provided
below;
The Royalty Fee shall be due and payable monthly for the Accounting Period
specified in the Confidential Manual based upon the Combined Gross Sales during
the specified Accounting Period just ended, or on a more frequent schedule as
Company may direct upon not less than 10 days prior written notice.  SHD, SHLT,
SHNG and SHTEJON, jointly and severally, shall be liable for and shall pay the
Royalty Fee by check within 15 days.
 
3

--------------------------------------------------------------------------------

 
"Combined Gross Sales" for purposes of this Section XI(B), shall mean Gross
Sales of the Franchise Business for SHD, SHLT, SHNG, and SHTEJON.
6.
Section XI C (Promotional Fund Fee) is amended to add the following proviso at
the end of the paragraph:



Notwithstanding the foregoing, a Promotional Fund Fee shall not be due in
connection with the SHLT Location, SHNG Location, or SHTEJON Location.


7.
Section XI D (New Store Opening Module Fee) is amended to add the following
proviso at the end of the paragraph:



Notwithstanding the foregoing, a New Store Opening Module Fee shall not be due
in connection with the SHLT Location, SHNG Location, or SHTEJON Location.


8.
Section XI E (Late Opening) is amended to add the following proviso at the end
of the paragraph:



Notwithstanding the foregoing, this Section XI E (Late Opening) shall not apply
to the SHLT Location, SHNG Location, or SHTEJON Location.


9.
Section XX C is deleted in its entirety.

 
4

--------------------------------------------------------------------------------

Except as specifically amended or modified by the terms of this Sixth Amendment,
the FA shall be read, interpreted and construed as written and executed by the
parties.  No further amendments or modifications of the FA shall be made or
implied unless they are contained in a further writing executed by the parties.


SH FRANCHISING & LICENSING LLC




By:  /s/ Nelson Braff
Name:  /s/ Nelson Braff
Title:  Member




SOUTHERN HOSPITALITY DENVER, LLC




By: /s/Gary E. Tedder
Name:  /s/ Gary E. Tedder
Title:  Manager


SOUTHERN HOSPITALITY NORTHGATE, LLC




By:  /s/ Shawn Owen
Name:  /s/ Shawn Owen
Title:  Manager




SOUTHERN HOSPITALITY LONE TREE, LLC




By:  /s/ Shawn Owen
Name:  /s/ Shawn Owen
Title:  Manager




SOUTHERN HOSPITALITY TEJON, LLC




By:  /s/ Shawn Owen
Name:  /s/ Shawn Owen
Title:  Manager




5

--------------------------------------------------------------------------------

 
 
 
 